SLIP OP . 03-155

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: R. KENTON MUSGRAVE, SENIOR JUDGE

CARNIVAL CRUISE LINES, INC., et al.
Plaintiffs,
_v. Consolidated Court
No. 93-10-00691
THE UNITED STATES,
Defendant.
JUDGMENT

In its decision dated July 31, 2002, the Court granted-in-part Plaintiffs’
motion for partial summary judgment, and granted Defendant’s motion for summary
judgment as to all remaining matters. Carnz'val Cruz`se Lz`nes, Inc. v. Unz`ted States, 246
F.Supp. 2d 12‘96 (2002). The Court further instructed the parties to confer with each
other in an effort to reach a stipulation on the amount of a final judgment. The parties
have reported to the Court that they have agreed on the terms of a stipulated final
jud_grnent, without prejudice to either party’s right to appeal.

NOW THEREFORE, in accordance with the Court’s July 31, 2002
decision and the parties’ stipulation, it is hereby ORDERED, ADIUDGED AND

DECREED as follows:

l. Plaintiffs’ motion for partial summary judgment is GRANTED-IN-
PART, and Defendant’s motion for summary judgment is GRANTED as to all remaining

matters;

D0c #:DCl :138093.1

2. Plaintiffs shall recover from Defendant the amount of $322,311,

plus interest pursuant to 28 U.S.C. § 2644 from October 18, 1993 to the date of payment;

and
3. This action is hereby DISMISSED as to all remaining matters.
SO ORDERED.
/S/ R. Kenton Mu§gr_zive
Dated; / g ‘ /' 03 Senior Judge

Doc #:DCl:l38093.l